Case 1:20-cv-00682-AT Document 25 Filed 09
Law Offices of Colin M1] uspc spyy
Emp oyment and Cv Ltgaton DOCUMENT

30-97 Ste nway Street, Su te 301-A ELECTRONICALLY FILED
Astor a, NY 11103 DOC #:

DATE FILED: _ 9/21/2020

  

Honorable Analisa Torres
United States District Judge
United States Courthouse
500 Pearl Street

New York, NY 10007

Re: Modragon v. Mike Mini Mart and Deli Corp.., et al.
20-cv-682

Your Honor,

I represent the Plaintiff in this matter and I write to respectfully request that the Court
permit Plaintiff to submit his default motion on or before October 16", 2020 and to adjourn sine
dine any initial conference unless or until the Defendants make an appearance.

Sadly, due to the pandemic and unique medical issues, Mr. Modragon has been forced by
circumstances to move to Mexico. As such, it has become a more difficult to contact him and to
prepare and execute the declaration necessary for a default motion.

If it pleases the Court, the undersigned would respectfully request additional time to co-
ordinate with Mr. Modragon to prepare the default motion that has become necessary at this point.

This is the Plaintiff’s first request for an extension of time.

GRANTED. By October 16, 2020, Plaintiff shall
file his motion for default judgment. The initial

pretrial conference scheduled for October 1, 2020
is ADJOURNED sine die.

/s/Colin Mulholland, Esq.
Colin Mulholland, Esq.
30-97 Steinway, Ste. 301-A
Astoria, New York 11103
SO ORDERED. Telephone: (347) 687-2019
Attorney for Plaintiff

 

Dated: September 21, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
